Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application filed on 08/12/2020.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 08/12/2020, 10/16/2020, 01/11/2021, 02/18/2021, 04/02/2021, 07/01/2021, 08/13/2021, 09/07/2021, 10/11/2021, 11/12/2021 and 12/10/2021 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 08/12/2020 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 and 16 recite the language of “based on the cursor, determining that each respective revision has no conflicts with one or more revisions in the journal”.   However, the language of “determining each respective revision has no conflict with one or more revisions in the journal” are not clear, whether determining no conflict in duplicate revisions or determining if there is no conflict different revisions respective to operation. See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
The dependent claims 2-9, 11-15 and 17-20 are rejected for the same reasons because of depend on the based claims 1, 10 and 16. 
Appropriate correction is required.
The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,762104.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,762,104 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/991798. (See table below). 
		
Instant Application claim 1
Patent No. 10,762104 claim 1
A method comprising:
 receiving a request from a client device to synchronize operations pertaining to content items associated with a user account registered at a content management system, the request comprising the operations pertaining to the content items and a cursor identifying a current position of the client device in a journal of revisions on the content management system; 
 based on the operations, generating a set of linearized operations associated 
 converting each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; 
 based on the cursor, determining that each respective revision has no conflicts with one or more revisions in the journal; 




adding the respective revision to the journal; 

generating a second set of linearized operations associated with the content 

generating a second cursor identifying a second position in the journal of revisions based on the second set of linearized operations; and sending, to the client device, the second set of linearized operations and the second cursor.

receiving a request from a client device to synchronize operations pertaining to content items associated with a user account registered at a content management system, the request comprising the operations pertaining to the content items and a cursor identifying a current position of the client device in a journal of revisions on the content management system; 
based on the operations, generating a set of linearized operations associated with 

converting each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; 
 based on the cursor, determining that each respective revision has no conflicts with one or more revisions in the journal and that the current position in the journal comprises a last revision in the journal associated with a respective namespace; identifying a previous revision in the journal which corresponds to the respective namespace and a same content item as the respective revision; comparing a first revision number identified in the cursor for the respective 


Claims 1-7 of Patent No. 10,762104 satisfies all the elements of claims 2-9 of the instant application, and as such, anticipates the claims of instant application. 
		
Instant Application claim 10
Patent No. 10,762104 claim 1
A non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: 
receive a request from a client device to synchronize operations pertaining to content items associated with a user account registered at a content management system, the request comprising the operations pertaining to the content items and a cursor identifying 
based on the operations, generate a set of linearized operations associated with the content items, the set of linearized operations comprising a respective operation derived for each content item from one or more of the operations; 




convert each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; 

based on the cursor, determine that each respective revision has no conflicts with one or more revisions in the journal; add 























generate a second cursor identifying a second position in the journal of revisions based on the second set of linearized operations; and send, to the client device, the second set of linearized operations and the second cursor.





receiving a request from a client device to synchronize operations pertaining to content items associated with a user account registered at a content management system, the request comprising the operations pertaining to the content items and a cursor identifying 
based on the operations, generating a set of linearized operations associated with the content items, the set of linearized operations comprising a respective operation derived for each content item from one or more of the operations; 

converting each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; 
 
based on the cursor, determining that each respective revision has no conflicts with one or more revisions in the journal and that the current position in the journal comprises a last revision in the journal associated with a respective namespace; 


Claims 1-7 of Patent No. 10,762104 satisfies all the elements of claims 11-15 of the instant application, and as such, anticipates the claims of instant application. 

	
Instant Application claim 16
Patent No. 10,762104 claim 1
A system comprising: one or more processors; and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more 



Claims 8-11 of Patent No. 10,762104 satisfies all the elements of claims 17-20 of the instant application, and as such, anticipates the claims of instant application. 

Per the instant office action, claims 1-20 are being considered allowable if these claims overcome 112 second rejection and further these claims would be allowed if the current nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of patent No. 10,762,104.  

Examiner Notes:  The examiner suggests the applicant to contact the examiner to clear out 112 second paragraph rejection in order to move the case into better position.
	

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to synchronize copies of data across a number of client devices and servers so each copy of data is identical.

a.	Mackenzie et al. (US PGPUB 2014/0188798, hereafter Mackenzie); “RACE CONDITION HANDLING IN A SYSTEM WHICH INCREMENTALLY UPDATES CLIENTS WITH EVENTS THAT OCCURRED IN A CLOUD-BASED COLLABORATION PLATFORM” discloses “a synchronization client which indicates a modification to an item, comparing a sequence identifier of the item in the event with a current sequence identifier of the item”.
Mackenzie further teaches revision ID and conflict [0076], [0082], [0092].
Mackenzie also disclose synchronization [0090], and disclose edit, update, download file in workspace [0034-0036]).

b.	Whaley et al. (US PGPUB 2015/0186668, hereafter Whaley); “PROTECTING DATA IN INSECURE CLOUD STORAGE” discloses “stored, shared, and/or backed up 
 Whaley also teaches synchronization [0010], [0053], updating [0037].
Whaley further teaches updated, added, removed, restore versions [0043].
Whaley teaches resolving a conflict between two different versions of the file.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163